Metcalf, J.
The court are of opinion that the instruction given to the jury was erroneous. We think that the plaintiff appointed the defendant his sole agent for the sale not only of all the kinds of medicines that the plaintiff had theretofore manufactured, and which were known by his name, but also his sole agent for the sale of all medicines which he should thereafter manufacture, and which should be known by his name. The question whether he afterwards invented a new medicine, in good faith, and without intent to evade his contract with the defendant, was immaterial. The only questions in the case are, what is the legal construction of the plaintiff’s contract with the defendant ? and has he broken that contract ? The honest belief of the plaintiff that he was not breaking his contract cannot deprive the defendant of his rights under it.

Exceptions sustained